DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I (claims 1-10 and 19-20) in the reply filed on 05/04/2022 is acknowledged.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi (US 2012/0327291).

Regarding claim 1, Takeuchi discloses a method for contrast-based autofocus of an image capture device, the method comprising: 
obtaining sensor data representative of an image captured by the image capture device, wherein the sensor data comprises pixel values from respective sensor pixels of an image sensor of the image capture device (Takeuchi: see fig. 4 and par. [0053], wherein at step S403, the accumulated amount of charge at each pixel is converted from analog data into digital data. Then, converted data is read out as an image signal of object luminance); 
dynamically selecting a subset of the pixel values to generate selected sensor data representative of the subset of the pixel values (Takeuchi: see figs. 4-5 and par. [0063], in which in step S504, the CPU 110 set subareas representative of the subset of the pixel values as the plurality of areas by setting one group from every 12 pixels among 40 pixels); 
processing the selected sensor data to generate contrast data representative of a contrast- based characteristic of at least a portion of the image (Takeuchi: see fig. 5 and par. [0063], noted that the subareas generates the contrast AF evaluation values, each subarea represents a portion of the image); and 
processing the contrast data to determine a focus setting for the image capture device (Takeuchi: see fig. 5 and par. [0066], wherein the contrast AF evaluation value is processed to determine a focus detection result for the image capture device).

Regarding claim 3, Takeuchi discloses the method according to claim 1, comprising dynamically selecting the subset of the pixel values based on intensity data representative of an intensity of light received by at least one of the sensor pixels (Takeuchi: see figs. 9A-9B and pars. [0080]-[0081], wherein a subarea 1 corresponds to a face detection frame 901, and a subarea 2 corresponds to an area 903, those areas are selected based on intensity of light received by sensor pixels because these 2 areas have different intensity of light).

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beek (US 2019/0051017).

Regarding claim 19, Beek discloses a system-on-a-chip configured to: 
obtain input data in a fixed point data format (Beek: see figs. 1-2 and par. [0029], wherein at step 204, a floating point data is obtained. As in light of specification, in par. [0061], a fixed point data has 41 bits, the Examiner interprets a fixed point data is a floating point data in Beek reference); 
convert a format of the input data from the fixed point data format to a floating data point format to generate compressed data (Beek: see figs. 1-2 and par. [0029], in which converting a format of the input data from the floating point data format to a fixed point data point format to generate compressed data. As in light of specification again, in par. [0061], the floating point data has 16 bits, therefore, the Examiner interprets a fixed point data is a floating point data and a floating point data is a fixed point data in Beek reference); 
store the compressed data in local storage of the system-on-a-chip (Beek: see figs. 2, 9 and pars. [0028]-[0029], [0077], in which the compressed data is stored in local storage 108 of the system-on-a-chip ); 
retrieve the compressed data from the local storage (Beek: see fig. 2 and par. [0030], in which the compressed data is retrieved from the storage 108); and 
convert a format of the compressed data from the floating point format to the fixed point format before processing the compressed data (Beek: see fig. 2 and par. [0030], converting a format of the compressed data from the fixed point format to the floating point format before processing the compressed data. As in light of specification again, in par. [0061], the floating point data has 16 bits, the fixed point data has 41 bits, therefore, the Examiner interprets a fixed point data is a floating point data and a floating point data is a fixed point data in Beek reference ).

Regarding claim 20, Beek discloses the system-on-a-chip according to claim 19, wherein the input data is derived from image data representative of an image and the processing the compressed data comprises processing the compressed data as part of an image processing pipeline (Beek: see figs. 1-3 and pars. [0029]-[0031], noted that the input data is derived from image data representative of an image and the processing the compressed data comprises processing the compressed data as part of an image processing pipeline).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2012/0327291) in view of Motta et al. (“Motta”, US 2014/0184894).

Regarding claim 2, Takeuchi discloses the method according to claim 1.
Takeuchi does not explicitly disclose dynamically selecting the subset of the pixel values comprises setting a further subset of the pixel values to a predetermined value, wherein optionally the predetermined value is zero.
However, Motta teaches dynamically selecting the subset of the pixel values comprises setting a further subset of the pixel values to a predetermined value, wherein optionally the predetermined value is zero (Motta: see fig. 1 and par. [0019], wherein the pre-processing engine generates a mask that includes a value (e.g., 0 or 1) that identifies whether the corresponding pixel is included in the first subset).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Motta with the system/method of primary reference to include a mask.
One would have been motivated to have alternative way to select the image data. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2012/0327291) in view of Ueguri (US 2020/0007783).

Regarding claim 4, Takeuchi discloses the method according to claim 1.
Takeuchi does not explicitly disclose that the image capture device comprises a colour filter array comprising a pattern of colour filter elements corresponding to respective sensor pixels of the image sensor, and the subset of pixel values is a first subset of pixel values from a first subset of sensor pixels corresponding to colour filter elements of a first colour.
On the other hand, Ueguri teaches that a colour filter array comprising a pattern of colour filter elements corresponding to respective sensor pixels of the image sensor, and the subset of pixel values is a first subset of pixel values from a first subset of sensor pixels corresponding to colour filter elements of a first colour (Ueguri: see fig. 4 and par. [0064], wherein a Bayer array comprising a pattern of colour filter elements corresponding to respective sensor pixels of the image sensor, and the subset of pixel values is a first subset of pixel values from a first subset of sensor pixels corresponding to Bayer filter elements of green signal).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ueguri with the system/method of primary reference to include a colour filter array. 
One would have been motivated to have different type of used signal for contrast AF performance. 

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2012/0327291) in view of Gluskin et al. (“Gluskin”, US 2017/0090149).

Regarding claim 5, Takeuchi discloses the method according to claim 1. 
Takeuchi does not explicitly disclose processing the selected sensor data comprises processing the selected sensor data using a band-pass filtering process to generate filtered data, and processing the filtered data to generate the contrast data, wherein the band-pass filtering process comprises processing the selected sensor data with at least one autoregressive (AR) filter and a finite impulse response (FIR) filter.
However, Gluskin teaches processing the selected sensor data using a band-pass filtering process to generate filtered data, and processing the filtered data to generate the contrast data, wherein the band-pass filtering process comprises processing the selected sensor data with at least one autoregressive (AR) filter and a finite impulse response (FIR) filter (Gluskin: see fig. 4 and pars. [0076]-[0077], [0079], wherein a infinite impulse response filter known as AR filter and a finite impulse response filter are applied for contrast based autofocus techniques).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gluskin with the system/method of primary reference to include using band pass filtering process for the selected sensor data.
One would have been motivated to allow through components in a specified band or frequencies. 

Regarding claim 6, Takeuchi in the combination with Gluskin discloses the method according to claim 5.
Gluskin further teaches that the sensor pixels are arranged in an array comprising rows and columns and the at least one AR filter comprises: a horizontal AR filter to filter pixel values from a plurality of the columns; and a vertical AR filter to filter pixel values from a plurality of the rows (Gluskin: see par. [0079], the Examiner broadly interprets that an infinite impulse response filter as AR filter is applied for the image data including rows and columns, therefore having a horizontal AR filter to filter pixel values from a plurality of the columns; and a vertical AR filter to filter pixel values from a plurality of the rows).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gluskin with the system/method of primary reference to a horizontal AR filter and a vertical AR filter. 
One would have been motivated to obtain pixel values from rows and columns.  

Regarding claim 9, Takeuchi in the combination with Gluskin discloses the method according to claim 5, wherein processing the selected sensor data to generate the contrast data comprises: 
processing the selected sensor data to generate intensity characteristic data representative of an intensity-based characteristic of at least the portion of the image (Takeuchi: see figs. 9A-9B and pars. [0080]-[0081], wherein a subarea 1 corresponds to a face detection frame 901, and a subarea 2 corresponds to an area 903, those areas are selected based on intensity of light received by sensor pixels because these 2 areas have different intensity of light); and 
generating the contrast data using the intensity characteristic data (Takeuchi: see fig. 5 and par. [0063], noted that the contrast data uses subareas including the intensity characteristic data).
Gluskin further teaches generating the contrast data using the filtered data (Gluskin: see fig. 4 and pars. [0076]-[0077] and [0079], wherein the filtered data outputted from AR filter and FIR filter is applied for contrast based autofocus techniques). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gluskin with the system/method of primary reference to include using filtered data to generate the contrast data. 
One would have been motivated to allow through components in a specified band or frequencies. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2012/0327291) in view of Gluskin et al. (“Gluskin”, US 2017/0090149) and further in view of Ogrinc et al. (“Ogrinc”, US 5,384,912).

Regarding claim 10, Takeuchi in the combination with Gluskin discloses the method according to claim 5.
Takeuchi in the combination with Gluskin does not explicitly disclose discarding at least one least significant bit of a filter output of the band-pass filtering process before generating the contrast data.
However, Ogrinc teaches discarding at least one least significant bit of a filter output of the band-pass filtering process before generating the contrast data (Ogrinc: see col. 29, lines 7-10, noted that four least significant bits are dropped resulting in 14 bits result in the format).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Oginc with the system/method of primary reference to drop least significant bit for image data.
One would have been motivated to reduce number of bits of data (Ogrinc: see col. 29, lines 7-10). 

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697    


/LIN YE/Supervisory Patent Examiner, Art Unit 2697